DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spindle elevating drive, scissors elevating drive, two openings in the worktop, and repositionable closure must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Specification
The disclosure is objected to because of the following informalities: 
“The invention relates to an isolator assembly for producing an maintaining” should read “The invention relates to an isolator assembly producing and maintaining”.
Reference characters "5" and "17" have both been used to designate the intermediate space.  
Reference characters “1” and “4” have both been used to designate the foot plate.
Appropriate correction is required.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Objections
Claims 1-16 are objected to because of the following informalities:  
In claim 1, it is recommended to amend the phrase “with gloved intervention points” to “comprising gloved intervention points” or similar. 
Each of claims 2-16 use the language “characterized by/in” in the preamble. It is recommended to amend each of these claims use the language “comprising” or “further comprising” in the preamble, as in claim 1, in order to clearly set forth which structural features are positively recited by the claim.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A device for repositioning the rack relative to the worktop in an axial direction and in a rotational direction in claim 1.
A rotatable device for the axial repositioning of the rack relative to the worktop in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim states that the isolator assembly includes a “database” which is a product that does not have a physical or tangible form. Looking to the specification, it is clear that the database is data that a user can view. The specification does not indicate that the database has a physical or tangible form and therefore it is “data per se” and not directed to any of the statutory categories of patent eligible subject matter (MPEP 2106). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 contains several phrases contained within parentheses. In each case, it is unclear whether the limitation within the parentheses is part of the claimed invention. See MPEP § 2173.05(d). For the purpose of examination on the merits, the Examiner will interpret these parenthetical limitations as follows:
“containers (cages)”: interpreted as meaning that the invention comprises containers, an example of which is cages, although the invention does not require that the containers be cages specifically.
“(each for accommodating at least one object as the contents thereof): interpreted as a recitation of intended use of the containers.
“(and accessible in a radial direction): interpreted as meaning that each container is accessible in a radial direction.
“(in each case)”: it is unclear what the meaning of this phrase is as “cases” have not been previously recited in the claim, and as such lines 15-16 of the claim will be interpreted as simply reciting “a device for repositioning the rack relative to the worktop in an axial direction and in a rotational direction.” 
Claim 2 contains recites “(in each case)” and it is unclear what this phrase means as “cases” have not been previously recited in the claims.  
Regarding claim 2, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 4 recites the limitation "the device for axial repositioning" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Claim 1, from which claim 4 depends, recites “a device for repositioning the rack relative to the worktop in an axial direction and in a rotational direction” rather than “a device for axial repositioning”. 
Claim 6 is indefinite because the grammar renders the claim unclear. The claim will be interpreted as meaning that the tent comprises a multi-part structure comprising sections that can be coupled together.
Claim 10 is indefinite because the grammar of the phrase “a repositionable closure which allows access to either the one or the other openings” is unclear. 
Claim 11 recites the limitation "the safety container on the air lock device" in line 2.  There is insufficient antecedent basis for this limitation in the claim. The parent claims do not recite a safety container. For the purpose of examination on the merits, claim 11 is being interpreted as meaning that the isolator assembly comprises a latching mechanism.

Claim 14 is indefinite because it is not immediately clear whether this is a dependent claim or an independent claim. For the purpose of examination on the merits, the Examiner is interpreting claim 14 as being dependent on claim 1, consistent with the Fee Worksheet filed 6/28/2019 which states that the application contains only one independent claim. To clarify that this is a dependent claim, claim 14 should read “The isolator assembly according to claim 1, further comprising….” or similar. If claim 14 were to be presented as an independent claim, restriction may occur between the invention including claim 1 and the invention including claim 14.
Regarding claim 14, claim limitation “operating devices for operating a rack according to claim 1 for users by keypad at a gloved intervention point and/or via voice recognition and/or by foot pedals” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses the word “devices” as a generic placeholder coupled with function language (“for operating a rack”), but it is modified by some structure (“keypad”, “foot pedals”) that is ambiguous regarding whether that structure is sufficient for performing the claimed function.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claim 16 is indefinite because it is not immediately clear whether this is a dependent claim or an independent claim. For the purpose of examination on the merits, the Examiner is interpreting claim 16 as being dependent on claim 7 and ultimately dependent on independent claim 1, consistent with the Fee Worksheet filed 6/28/2019 which states that the application contains only one independent claim. To clarify that this is a dependent claim, claim 16 should read “The isolator assembly according to claim 7, further comprising….” or similar. If claim 16 were to be presented as an independent claim, restriction may occur between the invention including claim 1 and the invention including claim 16.
Regarding claim 16, claim limitation “operating devices for operating the control device…for users by keypad at a gloved intervention point and/or via voice recognition and/or by foot pedals” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or 
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 14 is understood to be a dependent claim of claim 1 (see above); however, it is not clear that claim 14 includes all limitations of claim 1. Specifically, claim 14 is directed to “Isolator assembly…” rather than the expected form, “The isolator assembly of claim 1…”. 
Claim 16 is understood to be a dependent claim of claim 7 (see above); however, it is not clear that claim 16 includes all limitations of claim 7. Specifically, claim 16 is directed to “Isolator assembly…” rather than the expected form, “The isolator assembly of claim 7…”. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lindenberg (US Patent Application Publication 2009/0281370) in view of Higuchi (US Patent 6,475,776), or alternatively, Lindenberg (US Patent Application Publication 2009/0281370) in view of Sakamoto et al. (US Patent Application Publication 2017/0137770) and Higuchi (US Patent 6,475,776).
Regarding claim 1, Lindenberg discloses a system (Abstract) (reads on being an isolator assembly, as the system comprises an incubator having walls and providing a “controlled environment” wherein a specific atmosphere is maintained, see para. 281-287, 309 Fig. 3, sheet 3 of 3; therefore, the incubator must be isolated from an ambient environment and is fully capable of producing and maintaining a sterile environment and the system reads on being an isolator assembly for producing and maintaining a sterile environment), for animal research (para. 108), comprising:
a carousel (reads on a cylindrical rack with a vertical axis, as a carousel is a storage device with a circular cross-sectional shape and would necessarily have a vertical axis) (para. 316);
containers (para. 314-316), each container for accommodating at least one object (e.g. a cell) as the contents thereof (para. 314-316),
a worktop in the immediate vicinity of the rack (the horizontal surface within the incubator upon which the microscope and containers are positioned, see para. 372 and Fig. 3, reads upon such a worktop) with a foot region situated underneath/in front of the worktop (Lindenberg discloses that a 
a tent for the joint sterile shielding of both the rack (called carousel) and at the same time the worktop with respect to the surrounding area (here the Examiner interprets the claim term “tent” as meaning a shielding made of either a rigid or flexible material, consistent with Applicant’s specification; the walls of the incubator read on being a tent for the joint sterile shielding of both the rack and at the same time the worktop with respect to the surrounding area because they enclose a “controlled environment” wherein a specific atmosphere is maintained, see para. 281-287, 309 Fig. 3); and
with gloved intervention points in the tent (walls of the incubator) for operating and/or processing the containers and/or the contents thereof between the rack and the worktop (para. 309); and
an air lock device in the tent for introducing sterile material into the tent and for removing contaminated material from the tent (para. 299-304, 372).
The Examiner asserts that the system disclosed by Lindenberg meets the limitation of an isolator assembly for producing and maintaining a sterile environment for the reasons set forth above; however, should it be found that the prior art system does not meet this limitation, it would have been obvious to one of ordinary skill in the art to modify the structure of Lindenberg to arrive at the claimed structure.
Sakamoto et al. discloses that it was known in the art to conduct cell culture processes in an isolator in which a sterile environment is produced and maintained (para. 1-3, 37, 59).
Given that Lindenberg discloses that it is important to maintain cells cultured in the system within a controlled environment and to avoid contamination (para. 264, 281-287, 309), it would have 
The Examiner asserts that the carousel and containers disclosed by Lindenberg meet the limitation of containers arranged circumferentially in a cylindrical rack (with a vertical axis) and accessible in a radial direction, because carousels, as the meaning is understood in the field of laboratory storage, are cylindrical storage racks, necessarily comprising a vertical axis, on which containers (such as those disclosed by Lindenberg at para. 314-316) are arranged circumferentially such that containers are accessible in a radial direction, and the limitation is therefore necessarily met. 
Should it be found that Lindenberg’s carousel and containers do not meet the claim limitation, Sakamoto et al. discloses that it was known in the art of cell culture systems to store containers (21) containing cell(s) therein on a cylindrical rack (8) having a vertical axis (para. 38, 40) (Figs. 1-6, sheets 1-6 of 20), wherein the containers are arranged circumferentially in the rack and are accessible in a radial direction such that a desired container may be easily accessed (para. 98-105) (Figs. 1, 6).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the carousel disclosed by Lindenberg to comprise a cylindrical rack with a vertical axis wherein the containers are arranged circumferentially in the rack and accessible in a radial direction, as taught by Sakamoto et al., in order to allow a desired container to be readily accessed.
Lindenberg is silent as to a device for repositioning the rack relative to the worktop in an axial direction and in a rotational direction. This limitation invokes 112(f), as set forth above, and has been interpreted to cover a lifting motor and a turning motor, or structural equivalents thereof, consistent with Applicant’s specification. 

It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the system of Lindenberg to comprise a rotary drive mechanism comprising a motor and an elevating drive mechanism comprising a motor for repositioning the rack relative to the worktop in an axial direction and in a rotational direction, as Higuchi discloses that it was known in the art to provide such structure to allow a cylindrical rack to both rotate and move in a vertical direction such that an individual container on the rack can be moved to a desired position, and the skilled artisan would have been motivated to provide structure for moving an individual container on the rack of Lindenberg to a desired position using rotation and/or vertical movement to position the container such that it can be conveniently accessed by equipment within the incubator and/or by a user using the gloved intervention points. The prior art rotary drive mechanism comprising a motor and an elevating drive mechanism comprising a motor meet the claim limitation of a device for repositioning the rack relative to the workshop in an axial direction and in a rotational direction, because they are structural equivalents of the corresponding structure disclosed in Applicant’s specification and perform the function as claimed.

Regarding claim 3, Lindenberg is silent as to the rack comprising individual horizontally running disk-shaped plates on which the containers can be placed.
Higuchi discloses a rack, as set forth above, the rack comprising individual horizontally running disk-shaped plates (11) on which containers can be placed (col. 3 lines 23-58) (Figs. 1-4).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the rack disclosed by Lindenberg to comprise individual horizontally running disk-shaped plates on which the containers can be placed, as taught by Higuchi, as the skilled artisan would have been motivated to select rack configuration recognized in the art to be suitable for storing a plurality of containers such that individual containers may be readily accessed by movement of the rack. 
Regarding claim 4, Lindenberg in view of Higuchi teaches an elevating drive mechanism for repositioning the rack relative to the worktop in an axial direction, as set forth above, wherein the elevating drive mechanism comprises a tubular slide guide (12) over which sliders (12a) slide to cause 
Regarding claim 5, Lindenberg in view of Higuchi teaches an elevating drive mechanism for repositioning the rack relative to the worktop in an axial direction, as set forth above, wherein the elevating drive mechanism comprises a rotatable device (13) for axial (vertical) repositioning of the rack (see col. 4 lines 1-39 and Fig. 3 of Higuchi). The claimed rotatable device for the axial repositioning of the rack relative to the worktop is a limitation invoking 112(f), as set forth above, and has been interpreted to cover a rotary disk and structural equivalents thereof, consistent with Applicant’s specification. The prior art rotatable device meets the limitation because it is a structural equivalent of the structure described in the specification for performing the claimed function. 
Regarding claim 7, Lindenberg discloses a computer (reads on a control device) for controlling processes with containers and work on objects in the containers (para. 316-318, 322-323) wherein the computer is configured to obtain images of the objects (record the objects) and document processes with work on containers and/or their objects (by comparing obtained images to pre-stored images, i.e., by comparing the obtained images to database images) (para. 318-323).
Regarding claim 9, Lindenberg discloses the worktop (surface within incubator wherein equipment such as the microscope are provided) and the air lock (reads on an air lock device), as set forth above, wherein the air lock device is adjacent and connected to the worktop (para. 372) (Fig. 3). In disclosing this adjacent connection, Lindenberg is considered to satisfy the limitation of the air lock device being “integrated” in the worktop.
Should it be found that Lindenberg does not disclose the air lock device being integrated in the worktop, such a modification would have been obvious to one of ordinary skill in the art. Lindenberg 
Regarding claim 10, Lindenberg discloses wherein the air lock device is adjacent and connected to the worktop such that material can be transferred into and out of the incubator, as set forth above. Lindenberg discloses at least one opening facilitating the connection between the worktop and the air lock device and a door (reads on a repositionable closure) which allows access to the opening (para. 303-304) (Fig. 3).
Lindenberg does not expressly teach two openings as claimed.
Nonetheless, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP §2144.04). It would have been obvious to one of ordinary skill in the art to provide a second opening in the worktop through which material can be transferred via the air lock device in order to increase the throughput with which material may be transferred from the air lock device. 

Claims 6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lindenberg (US Patent Application Publication 2009/0281370) in view of Higuchi (US Patent 6,475,776) and Folsom et al. (US Patent 4,111,753), or alternatively, Lindenberg (US Patent Application Publication 2009/0281370) in view of Sakamoto et al. (US Patent Application Publication 2017/0137770), Higuchi (US Patent 6,475,776), and Folsom et al. (US Patent 4,111,753).
Regarding claim 6, Lindenberg discloses the tent (walls), as set forth above.

Folsom et al. discloses that it was known in the art to form a controlled environment incubation chamber from a hood (14) made of a transparent, flexible material coupled to a rigid base (10) (multi-part structure comprising sections which can be coupled together) in order to arrive at a lightweight chamber, the contents of which can be easily viewed (col. 1 lines 7-12, col. 3 lines 26-68) (Fig. 1, sheet 1 of 2). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the tent disclosed by Lindenberg to comprise a multi-part structure comprising sections which can be coupled together, e.g., by forming it has a flexible, transparent hood coupled to a rigid base as taught by Folsom et al., in order to arrive at a lightweight, transparent chamber which can be easily handled and viewed by a user. 
Regarding claim 11, Lindenberg discloses a door, as set forth above, wherein the door prevents contaminants from entering the incubator (para. 304). 
Lindenberg is silent as to a latching mechanism.
Folsom et al. discloses a controlled environment incubation chamber (col. 1 lines 7-12, col. 3 lines 26-68) (Fig. 1, sheet 1 of 2) comprising a door for sealing an opening thereof and a latch (reads on a latching mechanism) to hold the door in a closed position (col. 4 lines 53-66). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Lindenberg to comprise a latching mechanism to hold the door in a closed position, as taught by Folsom et al., in order to ensure that the door remains closed to prevent entrance of contaminants. 
Regarding claim 12, Lindenberg in view of Higuchi teaches an elevating drive mechanism (reads on a lifting device), as set forth above. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lindenberg (US Patent Application Publication 2009/0281370) in view of Higuchi (US Patent 6,475,776) and Robinson et al. (US Patent Application Publication 2018/0129864), or alternatively, Lindenberg (US Patent Application Publication 2009/0281370) in view of Sakamoto et al. (US Patent Application Publication 2017/0137770), Higuchi (US Patent 6,475,776), and Robinson et al. (US Patent Application Publication 2018/0129864).
Regarding claim 8, Lindenberg discloses processing multiple containers, as set forth above.
Lindenberg is silent as to identification devices of the containers for the individualization there of and corresponding reading devices on the isolator assembly. 
Robinson et al. discloses providing individual cell culture containers handled by an incubator with barcodes for the individualization thereof and corresponding cameras for reading the barcodes, thereby allowing particular cells on a particular plate to be located and repeatedly analyzed over a period of time (para. 41-42, 53, 65).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the containers disclosed by Lindenberg to comprise barcodes (read on identification devices) for the individualization thereof and to provide corresponding cameras (read on reading devices) on the isolator for reading the barcodes, as taught by Robinson et al., in order to identify and track cells located in individual containers over time. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lindenberg (US Patent Application Publication 2009/0281370) in view of Higuchi (US Patent 6,475,776) and Yaraei (US Patent Application Publication 2011/0214383), or alternatively, Lindenberg (US Patent Application Publication .
Regarding claim 13, Lindenberg discloses the worktop, as set forth above, and additionally that the incubator comprises a surface with gloves that allow a user to interact with contents therein using the gloves (para. 309). This surface is understood to be the front wall shown in Fig. 3, which has an oval-shaped aperture formed therein, but it is understood that the surface could be various lateral wall surfaces of the incubator.
Lindenberg is silent as to the worktop being configured so that it can be folded out or folded down from a horizontal plane.
Yaraei discloses a laboratory apparatus (para. 73) (Figs. 10-12, sheet 4 of 10) comprising a table (401) having a tabletop and a surface (402) that can be folded out from a horizontal plane (e.g., relative to the tabletop) (para. 73-76) (Figs. 10-12). The surface can comprise one or more apertures or gloves (para. 16). Because the surface is configured to fold down, it can be used for various purposes such as to serve as a barrier, as a holder for laboratory equipment, or other uses depending on the orientation of the surface (para. 5-6, 50); furthermore, allowing the surface to fold down allows an angle thereof to be adjusted to a user’s preference (para. 66).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the surface comprising the gloves disclosed by Lindenberg to be configured to be folded out from a horizontal plane, as taught by Yaraei, to allow the surface to be adjusted to an angle preferred the user (e.g., to improve user comfort when using the gloves) or allow the surface to be used as a holder of laboratory equipment depending on an orientation thereof. Such a modification would render the surface as part of the worktop and ultimately satisfy the limitation of a worktop being configured so that it can be folded out or folded down from a horizontal plane, as it could be used to hold laboratory equipment. 

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lindenberg (US Patent Application Publication 2009/0281370) in view of Higuchi (US Patent 6,475,776) and Yamashita (US Patent Application Publication 2011/0124093), or alternatively, Lindenberg (US Patent Application Publication 2009/0281370) in view of Sakamoto et al. (US Patent Application Publication 2017/0137770), Higuchi (US Patent 6,475,776), and Yamashita (US Patent Application Publication 2011/0124093).
Regarding claim 14, Lindenberg in view of Higuchi teaches wherein the rack is repositionable in axial and rotational directions, as set forth above. Higuchi further discloses using a controller to control this repositioning (col. 4 line 50-col. 5 line 40).
The prior art combination does not expressly teach operating devices for operating a rack for users by keypad at a gloved intervention point and/or via voice recognition and/or by foot pedals.
Yamashita discloses a control assembly for controlling movement of a sample rack within an controlled environment chamber  (para. 30-38) (Fig. 1, sheet 1 of 15), wherein a user can set up operation of the control assembly using a keyboard (para. 38, 56).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Lindberg to comprise a control assembly and a keyboard for controlling operation of the rack, based on the teachings of Higuchi and Yamashita, in order to allow a user to provide instructions for positioning the rack. The prior art control assembly and keyboard are deemed to meet the claim limitation of the operating devices because the prior art structure includes a keypad and is for performing the function of operating the rack.
Regarding claim 16, Lindenberg discloses the computer (control device), as set forth above.
Lindenberg is silent as to operating devices for operating a rack for users by keypad at a gloved intervention point and/or via voice recognition and/or by foot pedals.

It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the invention of Lindberg to comprise a keyboard for operating the computer (control device), based on the teachings of Yamashita, in order to allow a user to provide instructions for control of equipment within the incubator. The prior art keyboard is deemed to meet the claim limitation of the operating devices because the prior art structure includes a keypad and is for performing the function of operating the control device.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lindenberg (US Patent Application Publication 2009/0281370) in view of Higuchi (US Patent 6,475,776), Byers (US Patent Application Publication 2012/0125936) and Kleinsek (US Patent 5,259,812), or alternatively, Lindenberg (US Patent Application Publication 2009/0281370) in view of Sakamoto et al. (US Patent Application Publication 2017/0137770), Higuchi (US Patent 6,475,776), Byers (US Patent Application Publication 2012/0125936) and Kleinsek (US Patent 5,259,812).
Regarding claim 15, Lindenberg discloses the tent, as set forth above, and further discloses wherein the system comprises culture containers comprising dishes (para. 305, 309).
Lindenberg is silent as to the containers being closed on all sides with microfilters on radially opposite sides, and the system comprising a fan for central extraction of air from the tent into the surrounding area. 
As to the claimed containers, Byers discloses that it was known in the art to culture cells in a dish that is closed on all sides with microfilters on radially opposite container sides in order to seal the 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify each of the containers disclosed by Lindenberg to comprise a container closed on all sides with microfilters on radially opposite container sides, as taught by Byers, as the skilled artisan would have been motivated to use a container type recognized in the art to be suitable for sealing cells from ambient conditions which could cause contamination or disruption while still providing sufficient air flow for growth.
As to the claimed fan, Kleinsek discloses that it was known in the art to provide a controlled environment chamber with an exhaust system comprising a fan to readily exhaust air from the chamber in the event of spills or other emergencies (col. 3 line 52-col. 4 line 45, col. 11 lines 52-58).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the tent disclosed by Lindenberg to comprise a fan for central extraction of air from the tent into the surrounding area, as taught by Kleinsek, in order to quickly remove contaminants from the tent interior in the event of a spill. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Luechinger et al. (US Patent Application Publication 2008/0262651) is directed to a rotating sample rack provided in a glove box.
Hauville et al. (US Patent Application Publication 2005/0244300) is directed to a glove box formed from a flexible material and having a tent-like shape.

Trexler (US Patent 4,026,286) is directed to an isolator comprising gloved intervention points and components controllable by a foot pedal.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.